Citation Nr: 1402097	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits, to include recognition as surviving spouse of the Veteran for purposes of VA death benefits.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from August 1945 to January 1946.  He died in July 2005.  The appellant claims to be his surviving spouse for VA death benefits purposes.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

Pursuant to the Appellant's request, a hearing before a member of the Board was scheduled for April 2011.  However, in March 2011 statement, the Appellant requested to cancel her hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2013).

The Board has not only reviewed the Appellant's physical claims file, but also her Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran and the Appellant were married in October 1996, and divorced by a final decree from an Arizona court in April 2004.

2.  The Veteran and the Appellant did not subsequently remarry each other or form what could reasonably be considered a common-law marriage after their divorce.

3.  The Veteran died in July 2005.


CONCLUSION OF LAW

The Appellant is not entitled to recognition as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 1304, 1310, 1311, 1318, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.50, 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2013 Supp.); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Veterans Claims Assistance Act (VCAA) has been considered; however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In the present case there is no legal basis upon which the sought death benefits may be awarded, and the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541 (West 2002 & Supp. 2013).

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2013).

In this case, there is no dispute that the Veteran and Appellant were married in October 1996.  The record shows that the Veteran and Appellant were divorced in April 2004, and had not lived together since 2001.  Once the Veteran and the appellant divorced, the Appellant was precluded from holding the status of a surviving spouse for the purposes of VA benefits.

The Veteran died in July 2005.  Thus, the Appellant was not the Veteran's spouse by marriage at the time of his death nor could she have been considered the Veteran's spouse at common law.

While the Board is sympathetic to the arguments presented by the Appellant and the nature of her claim, the law is very clear and precludes eligibility in this case.  Where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 430.  Regrettably, the Board has no other alternative but to deny the Appellant's appeal as she does not meet the legal criteria for recognition as the surviving spouse.


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for VA purposes is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


